UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5095



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD TODD BRIGGS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-01-291)


Submitted:   May 26, 2006                     Decided:   June 9, 2006


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Following   a   hearing   at    which   Reginald   Todd   Briggs

admitted to violating conditions of his supervised release, the

district court revoked Briggs’ release and imposed an eight-month

sentence, to be followed by a supervised release term of forty-

seven months.   Briggs appeals.     His attorney has filed a brief in

accordance with Anders v. California, 367 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but asserting that

the sentence is erroneous.   Briggs was advised of his right to file

a pro se supplemental brief, but did not file such a brief.            We

affirm.

          In accordance with United States v. Booker, 543 U.S. 220

(2005), a sentencing court should determine the sentencing range

under the sentencing guidelines, consider the factors set forth at

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and impose a

reasonable sentence within the statutory maximum.             See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                 “A

sentence imposed within the properly calculated Guidelines range

. . . is presumptively reasonable.”        United States v. Green, 436

F.3d 449, 455-56 (4th Cir. 2006) (internal quotation marks and

citation omitted).    Under these principles, we conclude that

Briggs’ sentence, which falls below the statutory maximum and

within the properly calculated guideline range, is reasonable.




                                  - 2 -
          In accordance with Anders, we have reviewed the entire

record   for   any   meritorious    issues   and    have   found   none.

Accordingly, we affirm.   This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.     If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy of the motion was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.



                                                               AFFIRMED




                                - 3 -